Citation Nr: 0027950	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a disorder of the 
ribs.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for an intermittent 
explosive disorder.
10.  Entitlement to service connection for a dental disorder, 
including for purposes of entitlement to outpatient dental 
treatment.

11.  Entitlement to service connection for muscle and joint 
pain of the shoulder, back, and hips; memory loss, fatigue, 
headaches, numbness in the hands and arms, problems with 
sleep, night sweats, upper and lower gastrointestinal tract 
problems, depression, and hair loss as due to an undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1978 to May 1992, as 
well as unverified periods of inactive service.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's claims of entitlement to 
service connection. 

In his substantive appeal, received by the RO in April 1999, 
the veteran indicated that he is seeking service connection 
for sexual dysfunction, to include as due to an undiagnosed 
illness.  Since this matter has not been adjudicated and 
developed for appellate review, it is referred to the RO for 
appropriate action.
  


REMAND

The statement of the case (SOC) provided to the veteran 
reflects that only two pages of original service medical 
records have been obtained.  The veteran's service apparently 
totals more than 13 years, excluding inactive service.  The 
SOC reflects that the National Personnel Records Center has 
indicated that the veteran's medical records were with a 
National Guard unit.  No records have been obtained from any 
reserve unit. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a statutory duty to assist the 
veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
which support the veteran's case.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999).  Additionally, the 
United States Court of Appeals for the Federal Circuit (Fed. 
Cir.) has held that, where a veteran has specifically 
requested that his service medical records (SMRs) be 
obtained, a single request for pertinent SMRs does not 
fulfill the duty to assist, where those records were not 
obtained by the RO.  See Hayre v. West, 188 F.3d 1327, 1332 
(1999). Citing the VA Adjudication Procedure Manual M21-1, 
Part VI, § 6.04(1), the Fed. Cir. held that, if SMRs cannot 
be obtained, the RO must send a letter to the appropriate 
service department setting forth in detail the information or 
further evidence needed.  Id. 

The RO must attempt to obtain the veteran's service medical 
records from his reserve unit before the Board may conduct 
appellate review.  The Board notes that the veteran provided 
an address for a reserve unit as part of his original 
application for benefits, submitted in February 1996.  The 
veteran provided a different address for a reserve unit in 
his substantive appeal, submitted in April 1999.  The RO 
should request that the veteran clarify what reserve unit he 
is now attached to or with which he last served.  If that 
reserve unit does not have the veteran's service medical 
records, the RO should contact other reserve units to which 
the veteran was attached, or other locations at which reserve 
records might be stored.  
The veteran has also indicated that he is able to provide 
additional information which may assist the RO in locating a 
Persian Gulf examination and other outpatient VA records, 
including dental treatment records, which the veteran has 
indicated are necessary to his claim.  The RO should attempt 
to obtain these records as well, with the assistance of the 
veteran.  The veteran is advised that he should promptly 
respond to the RO's attempts to obtain his assistance.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action: 

1.  The RO should request that the 
veteran provide any additional specific 
or updated information he may have as to 
the address of his current reserve unit 
or the final reserve unit with which he 
served, if he is no longer in the 
reserves, identified in the VA Form 9 
submitted in April 1999 as "DET 3, 731st 
MDM Trk. Co.," 1018 Old Highway 56, 
Council Grove, Kansas, 66846, and the RO 
should contact that unit directly to 
request the records. 

2.  If the veteran's SMRs are not 
obtained from the veteran's current or 
last reserve unit, further attempts to 
secure these records should be 
undertaken, to include referrals to all 
potential custodians of the service 
records, including the Army National 
Guard command, the Adjutant General's 
Office, the National Personnel Records 
Center, the Army Reserve Personnel Center 
in St. Louis, Missouri, or the Army 
National Guard Personnel Center in Falls 
Church, Virginia, until the records are 
located.  All records or responses 
received in response to the above 
inquiries should be associated with the 
claims folder. 

3.  After completion of the above, if no 
records are obtained, the RO should send 
a letter to the veteran notifying him 
that VA is unable to obtain pertinent 
SMRs, that he may independently attempt 
to obtain the SMRs, and that he may 
submit alternative evidence.

4.  The RO should again contact the VA 
Medical Center in Kansas City, Mo., to 
attempt to obtain the gastrointestinal 
examination report referenced by the 
veteran, contact the Wichita facility at 
which the veteran states he had dental 
work, and any other facilities which the 
veteran identifies as having provided 
relevant post-service medical treatment. 

5.  After the above development has been 
completed, and after allowing an 
appropriate time for the veteran to 
attempt to obtain the SMRs on his own, or 
to submit alternative evidence, the RO 
should review the record to ensure that 
all necessary development has been 
completed in full.  After completion of 
any further development found necessary, 
the RO should then adjudicate the claims 
of entitlement to service connection, 
considering all applicable theories, 
statutes, regulations, and applicable 
case law.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an appropriate time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


